DETAILED ACTION
1.   The present application is being examined under the pre-AIA  first to invent provisions. 
2.   This Office Action is responsive to the Applicant’s Amendment and Terminal Disclaimer filed on 3/15/2022 and entered of record.

Response to Remarks/Arguments
3.    Claims 2, 15 and 16 have been amended. Based on the amended claims, the objections of the claims are withdrawn. 
4.    The terminal disclaimer filed on 3/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 11,011,213 and 10,360,953 has been reviewed and approved on 3/15/2022. The terminal disclaimer has been recorded.

Allowable Subject Matter 
5.    Claims 1-29 are allowed.
6.    The following is a statement of reason for indication of allowable subject matter:    
         Regarding independent claims 1 and 16, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “inserting a delay between the clock signal and the write data timing signal to compensate for a difference in delay between the clock signal and the write data timing signal from the memory controller to a memory device”, and a combination of other limitations thereof as recited in the claims. Claims 2-15 and 17-29 depend on claims 1 and 16, respectively.         
7.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827